Citation Nr: 1523965	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-40 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with weak left Achilles.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and bipolar disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The Veteran has also asserted that there was clear and unmistakable error (CUE) in a December 2008 Board decision denying reopening of claims for service connection for bilateral hearing loss, major depression, schizoaffective disorder, generalized anxiety disorder, panic disorder, and lung problems.  The CUE motion is the subject of a separate Board decision also being issued at this time.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983 and from December 1985 to April 1988.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a separate September 2010 rating decision contained in the Virtual VA electronic claims file, the RO increased the pes planus disability evaluation to 10 percent, effective from the date of the increased evaluation claim.  Nevertheless, as this evaluation does not represent the highest possible benefit, the issue remains in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).
Initially, the Board notes that the RO has adjudicated the service connection claims for PTSD and bipolar disorder separately from the Veteran's original psychiatric disorder claim.  See September 1996 original rating decision; August 2003 and May 2004 rating decisions; April 2005 statement of the case (RO determined Veteran did not perfect timely appeal as to PTSD issue).  In the current appeal, the Veteran requested reopening of the claims for service connection for schizoaffective disorder, major depression, and moderate bipolar disorder.  The RO adjudicated this request as an application to reopen the bipolar disorder claim, as well as the major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder claim.  The Veteran perfected an appeal as to both issues.

Based on the foregoing, the Board finds that a request to reopen the claim for service connection for PTSD is not before the Board at this time; however, the reopened major depression claim has been recharacterized to consider any acquired psychiatric disorder other than PTSD and bipolar disorder, consistent with the Veteran's current request and the current mental health diagnoses of record.  In addition, because the bipolar disorder claim is not being reopened at this time, it remains a separate issue.

The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including the September 2010 rating decision granting the increased evaluation for the pes planus disability, as well as a March 2014 written appellate brief.  The Veterans Benefits Management System (VBMS) electronic claims file does not contain any documents.

The issues of an increased evaluation for the bilateral pes planus disability, service connection for an acquired psychiatric disorder other than PTSD and bipolar disorder, entitlement to TDIU, and the request to reopen the claim for service connection for bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO confirmed and continued the denial of the Veteran's claim for service connection for a bilateral ankle disorder.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the August 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a bilateral ankle disorder.

3.  In a December 2008 decision, the Board denied a request to reopen a claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder.  The Veteran was notified of the decision that same month and did not appeal.  The Board denied the Veteran's motion to vacate the December 2008 decision in a May 2014 decision, as well as his motion for reconsideration of the decision in a June 2014 decision.  The Veteran did not challenge either of these determinations.

4.  In a separate decision also being issued at this time, the Board has concluded that there was no CUE in the December 2008 decision denying reopening of the claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder.

5.  The evidence received since the December 2008 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder.




CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for a bilateral ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the August 2003 rating decision is new and material as to the claim for service connection for a bilateral ankle disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The December 2008 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

4.  The evidence received since the December 2008 Board decision is new and material as to the claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


Bilateral Ankle Disorder 

In an August 2003 rating decision, the RO confirmed and continued the denial of the Veteran's claim for service connection for a bilateral ankle disorder, finding that there was no evidence of a current disability.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since this rating decision includes a May 2010 VA general medical examination showing a current diagnosis of bilateral ankle strain with residuals.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a current disability), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a bilateral ankle disorder is reopened.


Major Depression, Schizoaffective Disorder, Generalized Anxiety Disorder, and Panic Disorder

In a December 2008 decision, the Board denied the Veteran's request to reopen a claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder, finding that no new and material evidence had been received as to a nexus between the currently diagnosed psychiatric disorder and his military service.  The Veteran was notified of this decision, but he did not appeal it.  The Board denied the Veteran's motion to vacate the December 2008 decision in a May 2014 decision, as well as his motion for reconsideration of the decision in a June 2014 decision.  The Veteran did not challenge either of these determinations.  In addition, the Veteran filed a CUE motion as to the Board's prior decision; this motion has been denied in the separate Board decision being issued at this time.  Therefore, the December 2008 decision is final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The evidence received since the December 2008 Board decision includes VA treatment records showing a long-standing history of mental health problems continuing since shortly after the Veteran's discharge from service.  See, e.g., January 2010 VA treatment record.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This additional evidence relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and the Veteran's military service).  The Board acknowledges that similar evidence was previously considered by the RO.  Nevertheless, considering the holding in Shade (which was issued after the Board's 2008 denial), this additional evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for major depression, schizoaffective disorder, generalized anxiety disorder, and panic disorder is reopened.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran was most recently provided a VA examination in relation to the claim for a higher evaluation for the pes planus disability in May 2010.  Thereafter, the Veteran's representative alleged that his disability had increased in severity.  See, e.g., March 2014 written brief.  In addition, the Veteran's left Achilles weakness is already associated with this service-connected disability; however, the May 2010 VA examiner also diagnosed him with bilateral ankle strain.

Based on the foregoing, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  The examiner will also be able to address whether the Veteran has a bilateral ankle disorder that is related to this service-connected disability or whether any current bilateral ankle disorder is related to his military service.  In this regard, the May 2010 VA examiner identified a current bilateral ankle disorder, but she did not provide an etiology opinion.  The record reflects a history of complaints of ankle pain.  See, e.g., July 1996 VA joints examination (Veteran reporting ankle problems in and after service).  To afford the Veteran all due consideration, an opinion addressing the possibility of service connection on a direct basis should also be obtained on remand.

Regarding the reopened acquired psychiatric disorder claim, the Veteran was provided a VA examination in August 1996 at which time he was diagnosed with schizoaffective disorder, depressed, generalized anxiety disorder, and panic disorder.  The VA treatment records show that the Veteran has a current mental health diagnosis of schizoaffective disorder and alcohol dependence by history, and he has alleged that his psychiatric problems manifested in service or are a result of in-service circumstances.  The service personnel records show that the Veteran had an Article 15 and was found to have a pattern of misconduct which resulted in a local bar to reenlistment in March 1988; these records were associated with the claims file after the August 1996 VA examination.  On review, an etiology opinion has not been obtained for this claim.  Based on the foregoing, and in light of the reopening, the Board finds that a VA examination and medical opinion would be helpful in this case.

In addition, as the findings of the new VA mental health examination and receipt of additional treatment records requested as part of this remand could affect the outcome of the request to reopen the claim for service connection for bipolar disorder, the Board will defer a decision on this issue at this time.

Finally, as a decision on the remanded claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Central Texas Health Care System.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral pes planus with weak left Achilles and the nature and etiology of any current bilateral ankle disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the July 1996, November 2009, and May 2010 VA examination reports.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  Regarding the service-connected bilateral pes planus with weak left Achilles, the examiner should comment on the severity of this disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.

In particular, the examiner should state whether the Veteran's flatfoot is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The examiner should also state whether the Veteran's flatfoot is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

b.  Regarding the claimed bilateral ankle disorder, the Veteran has a history of complaints of bilateral ankle pain.  See, e.g., July 1996 VA joints examination (reporting painful ankles in service with large amount of walking, marching, and carrying heavy packs); February 2003 written statement (reporting ankle sprains since service and that military doctors told him ankles were worn out from overuse); May 2010 VA examination (reporting pain in ankles for several years).

It should be noted that the Veteran is already service-connected for left Achilles weakness as part of the bilateral pes planus disability.

The examiner should identify all current bilateral ankle disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

In addition, the examiner should address whether the diagnosis of bilateral ankle strain with residuals in the May 2010 VA examination report represents a manifestation of the service-connected bilateral pes planus disability.  If so, the examiner should identify and describe the manifestations.  If the examiner is unable to distinguish between the symptoms associated with the service-connected pes planus disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder other than PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements, as well as the August 1996 VA examination report.

The Veteran has contended that he currently has mental health problems that manifested in service or are a result of in-service circumstances.  See, e.g., August 1996 VA examination; December 2004 written statement; January 2010 VA treatment record.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran received regular unit counseling during service.  He received an Article 15 in February 1988 for an incident several months prior and was found to have a pattern of misconduct which resulted in a local bar to reenlistment in March 1988.  See service personnel records received in January 2003.  Following service, he was hospitalized on multiple occasions for various psychiatric problems, as documented in the VA treatment records and Social Security Administration records.

The examiner should identify all current psychiatric disorders other than PTSD present during the appeal period (beginning around September 2009), including schizoaffective disorder.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of any circumstances or symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include additional development for the TDIU claim, as appropriate.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


